     Case 2:20-cv-01453-EEF-JVM Document 4-1 Filed 05/15/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA


IN THE MATTER OF GOLDEN HELM       *                  CIVIL ACTION
SHIPPING CO. S.A., AS OWNER, AND
OSAKA FLEET CO., LTD., AS MANAGER, *                  NO. 20-1453
OF THE M/V ATLANTIC VENUS
PETITIONING FOR EXONERATION        *                  SECTION       "L"
FROM OR LIMITATION OF LIABILITY
                                                      JUDGE      Eldon E. Fallon
*     *      *     *       *     *      *       *     MAG.       Janis van Meerveld

              NOTICE TO CLAIMANTS OF COMPLAINT FOR
           EXONERATION FROM OR LIMITATION OF LIABILITY

      NOW INTO COURT, through undersigned counsel, come Golden Helm Shipping

Co. S.A., as owner, and Osaka Fleet Co. Ltd., as manager, of the M/V ATLANTIC

VENUS, to submit the following Notice for publication:

      IN THE MATTER OF GOLDEN HELM SHIPPING CO. S.A.,
      AS OWNER, AND OSAKA FLEET CO. LTD., AS MANAGER,
      OF THE M/V ATLANTIC VENUS PETITIONING FOR
      EXONERATION FROM OR LIMITATION OF LIABILITY

      CIVIL ACTION NO.          20-1453

      SECTION       "L"

             Notice is given that the above named Limitation Petitioners
             have filed a Complaint, pursuant to Sections 30501, et seq. of
             Title 46 of the United States Code (46 U.S.C. App. §30501, et
             seq.), for exoneration from or limitation of liability for all
             claims for any loss, damage, injury, or deaths caused,
             occasioned or arising out of the incident occurring on 8 May
             2020 when the M/V NOMADIC MILDE allided with the
             M/V ATLANTIC VENUS at Kenner Bend Anchorage,
             approximately Mile 114.8 AHP on the lower Mississippi
             River, and the M/V NOMADIC MILDE subsequently allided


                                            1
Case 2:20-cv-01453-EEF-JVM Document 4-1 Filed 05/15/20 Page 2 of 3



      with the Cornerstone Chemical facility, approximately Mile
      114.5 AHP on the lower Mississippi River, all as more fully
      set forth in the Complaint.

      All persons having such claims must file their respective
      claims, as provided in Rule F, including paragraphs (4) and
      (5) thereof, of the Supplemental Rules for Admiralty or
      Maritime Claims and Asset Forfeiture Actions of the Federal
      Rules of Civil Procedure, with the Clerk of this Court at the
      United States Court House, 500 Camp Street, New Orleans,
      Louisiana, and must serve a copy thereof on attorneys for
                                               14th day of
      Limitation Petitioners on or before the _____
          June
      ________________,     2020, or be defaulted.

      If any claimant desires to contest either the right to
      exoneration from or the right to limitation of liability, the
      claimant shall file and serve on the attorneys for Limitation
      Petitioners an answer to the Complaint on or before the
      aforesaid date unless his claim has included an answer, so
      designated, or be defaulted.

                                     18th day of _________,
      New Orleans, Louisiana, this _____           May      2020.



                       _______________________________________
                            Carol L. Michel, Clerk of Court




                                     2
        Case 2:20-cv-01453-EEF-JVM Document 4-1 Filed 05/15/20 Page 3 of 3



Respectfully submitted,

MURPHY, ROGERS, SLOSS,
 GAMBEL & TOMPKINS

/s/ Robert H. Murphy
__________________________________
Robert H. Murphy, T.A. (#9850)
rmurphy@mrsnola.com
Peter B. Tompkins (#17832)
ptompkins@mrsnola.com
Timothy D. DePaula (#31699)
tdepaula@mrsnola.com
701 Poydras Street
Suite 400, One Shell Square
New Orleans, LA 70139
Telephone: (504) 523-0400
Fax: (504) 523-5574
Attorneys for Petitioners, Golden Helm
Shipping Co. S.A. and Osaka Fleet Co. Ltd.




4810-8972-7420, v. 1




                                             3
